Title: To Thomas Jefferson from James Madison, with Enclosure, 22 January 1786
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmond Jan. 22. 1786

My last dated Novr. 15 from this place answered yours of May 11th. on the subject of your printed notes. I have since had opportunity of consulting other friends on the plan you propose, who concur in the result of the consultations which I transmitted you. Mr. Wythe’s idea seems to be generally approved, that the copies destined for the University should be dealt out by the discretion of the Professors, rather than indiscriminately and at once put into the hands of the students, which, other objections apart, would at once exhaust the Stock. A vessel from Havre de Grace brought me a few days ago two Trunks of Books, but without letter or catalogue attending them. I have forwarded them to Orange without examining much into the contents, lest I should miss a conveyance which is very precarious at this season, and be deprived of the amusement they promise me for the residue of the winter.
Our Assembly last night closed a Session of 97 days, during the whole of which except the first seven I have shared in the confinement. It opened with a very warm struggle for the chair between Mr. Harrison and Mr. Tyler which ended in the victory of the former by a majority of 6 votes. This victory was shortly afterwards nearly frustrated by an impeachment of his election in the County of Surry. Having failed in his native County of Charles City, he abdicated his residence there, removed into the County of Surry where he had an Estate, took every step which the interval would admit to constitute himself an inhabitant, and was in consequence elected a representative. A charge of non residence was nevertheless brought against him, decided against him in the Committee of privileges by the casting voice of the Chairman,  and reversed in the House by a very small majority. The election of Docr. Lee was attacked on two grounds, 1st. of non-residence, 2dly. of holding a lucrative office under Congress. On the 1st. he was acquitted, on the 2d. expelled, by a large majority.—The revised Code was brought forward pretty early in the Session. It was first referred to Committee of Courts of Justice, to report such of the bills as were not of a temporary nature, and on their report committed to committee of the whole. Some difficulties were raised as to the proper mode of proceeding, and some opposition made to the work itself. These however being surmounted, and three days in each week appropriated to the task, we went on slowly but successfully, till we arrived at the bill concerning crimes and punishments. Here the adversaries of the code exerted their whole force, which being abetted by the impatience of its friends in an advanced stage of the Session, so far prevailed that the prosecution of the work was postponed till the next Session. The operation of the bills passed is suspended untill the beginning of 1787, so that if the code should be resumed by the next assembly and finished early in the Session, the whole system may commence at once. I found it more popular in the assembly than I had formed any idea of, and though it was considered by paragraphs and carried through all the customary forms, it might have been finished at one Session with great ease, if the time spent on motions to put it off, and other dilatory artifices, had been employed on its merits. The adversaries were the speaker, Thruston—and Mercer who came late in the session, into a vacancy left by the death of Col. Brent of Stafford, and contributed principally to the mischieve. The titles in the inclosed List will point out to you such of the bills as were adopted from the Revisal. The alterations which they underwent are too numerous to be specified, but have not materially viciated the work. The bills passed over were either temporary ones, such as being not essential as parts of the System, may be adopted at any time and were likely to impede it at this, or such as have been rendered unnecessary by Acts passed since the epoch at which the revisal was prepared. After the completion of the work at this Session was despaired of it was proposed and decided that a few of the bills following the bill concerning crimes and punishments should be taken up as of peculiar importance. The only one of these which was pursued into an Act is the Bill concerning Religious freedom. The steps taken throughout the Country to defeat the General Assessment had produced all the effect that could have been wished.  The table was loaded with petitions and remonstrances from all parts against the interposition of the Legislature in matters of Religion. A general convention of the Presbyterian church prayed expressly that the bill in the Revisal might be passed into a law, as the best safeguard short of a constitutional one, for their religious rights. The bill was carried thro’ H. of Delegates, without alteration. The Senate objected to the preamble, and sent down a proposed substitution of the 16th. article of the Declaration of Rights. The H. of D. disagreed. The Senate insisted and asked a Conference. Their objections were frivolous indeed. In order to remove them as they were understood by the Managers of the H. of D. The preamble was sent up again from the H. of D. with one or two verbal alterations. As an amendment to these the Senate sent back a few others; which as they did not affect the substance though they somewhat defaced the composition, it was thought better to agree to than to run further risks, especially as it was getting late in the Session and the House growing thin. The enacting clauses past without a single alteration, and I flatter myself have in this country extinguished for ever the ambitious hope of making laws for the human mind.
Acts not included in the Revisal
For the naturalization of the Marquis de la fayette. This was brought forward by Col: Henry Lee Jr. and passed without opposition. It recites his merits toward this Country and constitutes him a Citizen of it.
To amend the act vesting in Genl. Washington certain shares in the River Companies. The donation presented to Genl. W. embarrassed him much. On one side he disliked the appearance of slighting the bounty of his Country and of an ostentatious disinterestedness. On the other an acceptance of reward in any shape was irreconcileable with the law he had imposed on himself. His answer to the Assembly declined in the most affectionate terms the emolument allotted to himself, but intimated his willingness to accept it so far as to dedicate it to some public and patriotic use. This Act recites the original Act and his answer, and appropriates the future revenue from the shares to such public objects as he shall appoint. He has been pleased to ask my ideas with regard to the most proper objects. I suggest in general only a partition of the fund between some institution which would please the philosophical world and some other which may be of a popular cast. If your knowledge  of the several institutions, in France or elsewhere, should suggest models or hints, I could wish for your ideas on the case which no less concerns the good of the common wealth than the character of it’s most illustrious citizen.
An Act empowering the Governor and Council to grant conditional pardons in certain cases. Some of the malefactors consigned by the Executive to labour, brought the legality of such pardons before the late Court of Appeals who adjudged them to be void. This Act gives the Executive a power in such cases for one year. It passed before the bill in the revisal on this subject was taken up, and was urged against the necessity of passing it at this Session. The expiration of this act at the next Session will become an argument on the other side.
An Act giving powers to the Governor and Council in certain cases. This Act empowers the Executive to confine or send away suspicious aliens, on notice from Congress that their sovereigns have declared or commenced hostilities against U.S. or that the latter have declared War against such sovereigns. It was occasioned by the arrival of two or three Algerines here, who having no apparent object were suspected of an unfriendly one. The Executive caused them to be brought before them, but found them unarmed with power to proceed. These adventurers have since gone off.
Act for safekeeping land papers of the Northern Neck. Abolishes the quitrent and removes the papers to the Registers office.
Act for reforming County Courts. Requires them to clear their dockets quarterly. It amounts to nothing and is cheifly the result of efforts to render Courts of Assize unnecessary.
Act to suspend the operation of the Act establishing Courts of Assize. The latter act passed at last Session required sundry supplemental regulations to fit it for operation. An attempt to provide these which involved the merits of the innovation drew forth the united exertions of its adversaries. On the question on the supplemental bill they prevailed by 63 votes against 49. The best that could be done in this situation was to suspend instead of repealing the original act, which will give another chance to our successors for introducing the proposed reform. The various interests opposed to it, will never be conquered without considerable difficulty.
Resolution proposing a general meeting of Commissioners from the States to consider and recommend a fœderal plan for regulating Commerce, and appointing as Commissioners from Va. Ed. Randolph, Js. Madison Jr., Walter Jones, St. G. Tucker, M. Smith,  G. Mason and David Ross who are to communicate the proposal and suggest time and place for meeting. The necessity of harmony in the commercial regulations of the States has been rendered every day more apparent. The local efforts to counteract the policy of G.B. instead of succeeding have in every instance recoiled more or less on the States which ventured on the trial. Notwithstanding these lessons, The Merchants of this State except those of Alexandria and a few of the more intelligent individuals elsewhere, were so far carried away by their jealousies of the Northern Marine, as to wish for a navigation act confined to this State alone. In opposition to those narrow ideas the printed propositions herewith enclosed was made. As printed it went into a Committee of the whole. The alterations of the pen shew the state in which it came out. Its object was to give Congress such direct power only as would not alarm, but to limit that of the States in such manner as would indirectly require a conformity to the plans of Congress. The renunciation of the right of laying duties on imports from other States, would amount to a prohibition of duties on imports from other foreign Countries, unless similar duties existed in other States. This idea was favored by the discord produced between several States by rival and adverse regulations. The evil had proceeded so far between Connecticut and Massts. that the former laid heavier duties on imports from the latter than from G.B. of which the latter sent a letter of complaint to the Executive here and I suppose to the other Executives. Without some such self-denying compact it will, I conceive be impossible to preserve harmony among the contiguous States. In the Committee of the whole the proposition was combated at first on its general merits. This ground was however soon changed for that of its perpetual duration, which was reduced first to 25 years, and then to 13 years. Its adversaries were the Speaker, Thruston and Corbin. They were bitter and illiberal against Congress and the Northern States, beyond example. Thruston considered it as problematical, whether it would not be better to encourage the British than the Eastern marine. Braxton and Smith were in the same sentiments but absent at this crisis of the question. The limitation of the plan to 13 years so far destroyed its value in the judgment of its friends that they chose rather, to do nothing than to adopt it in that form. The report accordingly remained on the table uncalled for to the end of the Session. And on the last day the resolution above quoted was substituted. It had been proposed by Mr. Tyler immediately after the  miscarriage of the printed proposition, but was left on the table till it was found that several propositions for regulating our trade without regard to other States produced nothing. In this extremity the resolution was generally acceded to, not without the opposition however of Corbin and Smith. The Commissioners first named were the Attorney Dr. Jones and myself. In the House of D. Tucker [and] Smith were added and In the Senate Mason, Ross and Ronald. The last does not undertake.
The port bill was attacked and nearly defeated. An amendatory bill was passed with difficulty thro’ the H. of D. and rejected in the Senate. The original one will take effect before the next Session, but will probably be repealed then. It would have been repealed at this, if its adversaries had known their strength in time and exerted it with Judgment.
A Bill was brought in for paying British debts but was rendered so inadequate to its object by alterations inserted by a Committee of the whole that the patrons of it thought it best to let it sleep.
Several petitions (from Methodists cheifly) appeared in favor of a gradual abolition of slavery, and several from another quarter for a repeal of the law which licenses private manumissions. The former were not thrown under the table, but were treated with all the indignity short of it. A proposition for bringing in a Bill conformably to the latter, was decided in the affirmative by the casting voice of the Speaker, but the bill was thrown out on the first reading by a considerable majority.
A considerable itch for paper money discovered itself, though no overt attempt was made. The partizans of the measure, among whom Mr. M. S. may be considered as the most zealous, flatter themselves, and I fear upon too good ground that it will be among the measures of the next session. The unfavorable balance of trade and the substitution of facilities in the taxes will have dismissed the little specie remaining among us and strengthened the common argument for a paper medium.
Act for postponing the tax of the present year and admitting facilities in payment. This tax was to have been collected in Sepr. last and had been in part actually collected in specie. Notwithstanding this and the distress of public credit, an effort was made to remit the tax altogether. The party was headed by Braxton who was courting an appointment into the council. On the question for a third reading the affirmative was carried by 52 against 42. On the final question, a vigorous effort on the negative side with a  reinforcement of a few new members threw the bill out. The oratory however was not obtained, without subscribing to a postponement instead of remission, and the admission of facilities instead of specie. The postponement too extends not only to the tax which was under collection, and which will not now come in till May, but to the tax of Sepr. next which will not now be in the Treasury till the beginning of next year. The wisdom of seven Sessions will be unable to repair the mischiefs of this single act.
Act concerning the erection of Kentucky into an independent State. This was prayed for by a Memorial from a Convention held in Kentucky, and passed without opposition. It contains stipulations in favor of territorial rights held under the laws of Virga. and suspends the actual separation on the decision of a Convention authorized to meet for that purpose, and on the assent of Congress. The boundary of the proposed State is to remain the same as the present boundary of the district.
Act to amend the Militia law. At the last Session of 1784. an act passed displacing all the militia officers, and providing for the appointment of experienced men. In most counties it was carried into execution, and generally much to the advantage of the militia. In consequence of a few petitions against the law as a breach of the Constitution, this act reverses all proceedings under it, and reinstates the old officers.
Act to extend the operation of the Escheat law to the Northern Neck. From the peculiar situation of that district the Escheat law was not originally extended to it. Its extension at this time was occasioned by a bill brought in by Mr. Mercer for seizing and selling the deeded land of the late lord Fairfax on the ground of its being devized to aliens, leaving them at liberty indeed to assert their pretensions before the Court of Appeals. As the bill however stated the law and the fact, and excluded the ordinary inquest, in the face of pretensions set up even by a Citizen (Martin) to whom it is said the reversion is given by the Will, it was opposed as exerting at least a legislative interference in and improper influence on the Judiciary question. It was proposed to substitute the present act as an amendment to the bill, in a Committee of the whole which was disagreed to. The bill being of a popular cast went thro’ the H. of D. by a great majority. In the Senate it was rejected by a greater one, if not unanimously. The extension of the escheat law was in consequence taken up and passed.
“Act for punishing certain offences.” To wit, attempts to dismember  the State without the consent of the Legislature. It is pointed against the faction headed by A.C. in the County of Washington.
Act for amending the appropriating Act. Complies with the requisition of Congress for the present year, to wit, 1786. It directs 512.000 dollars the quota of this State, to be paid before May next the time fixed by Congress, altho’ it is known that the postponement of the taxes renders the payment of a shilling impossible. Our payments last year gained us a little reputation. Our conduct this must stamp us with ignominy.
Act for regulating the Salaries of the Civil list. Reduces that of the Governor from £1000 to £800 and the others some at a greater and some at a less proportion.
Act for disposing of waste lands on Eastern waters. Meant cheifly to affect vacant land in Northern Neck, erroneously conceived to be in great quantity and of great value. The price is fixed at £25 per Hundred Acres at which not an acre will be sold.
An Act imposing additional tonnage on British vessels, amounting in the whole to 5/. per ton.
Nothing has been yet done with N.C. towards opening a canal thro’ the Dismal. The powers given to Commissioners on our part are renewed, and some negociation will be brought about if possible. A certain interest in that State is suspected of being disinclined to promote the object, notwithstanding its manifest importance to the community at large. On Potowmack they have been at work some time. On this river they have about eighty hands ready to break ground, and have engaged a man to plan for them. I fear there is a want of skill for the undertaking that threatens a waste of labour and a discouragement to the interprize. I do not learn that any measures have been taken to procure from Europe the aid which ought be purchased at any price, and which might I should suppose be purchased at a moderate one.
I had an opportunity a few days ago of knowing that Mrs. Carr and her family, as well as your little daughter, were well. I am apprehensive that some impediments still detained your younger nephew from his destination. Peter has been in Williamsburg, and I am told by Mr. Maury that his progress is satisfactory. He has read under him Horace, some of Cicero’s Orations, Greek testament, Æsop’s fables in Greek, ten books of Homer’s Iliad and is now beginning Xenophon, Juvenal and Livy. He has also given some attention to French.

I have paid le Maire ten guineas. He will set out in about three weeks I am told for France. Mr. Jones has promised to collect and forward by him all such papers as are in print and will explain the situation of our affairs to you. Among these will be the most important acts of the Session, and the Journal as far as it will be printed.
Mr. Wm. Hays, in sinking a well on the declivity of the Hill above the proposed seat of the Capitol and nearly in a line from the Capitol to Belvidere, found about seventy feet below the surface, several large bones apparently belonging to a fish not less than the Shark, and what is more singular, several fragments of potters ware in the stile of the Indians. Before he reached these curiosities he passed thro’ about fifty feet of soft blue clay. I have not seen these articles, having but just heard of them, and been too closely engaged; but have my information from the most unexceptionable witnesses who have. I am told by Genl. Russel of Washington County, that in sinking a Salt well in that county he fell in with the hip bone of the incognitum, the socket of which was about 8 inches diameter. It was very soft in the subterraneous State, but seemed to undergo a petrifaction on being exposed to the air. Adieu affecty.


Promotions.
Edwd. Carrington and H. Lee Jr. added to R. H. Lee, Js. Monroe, and Wm. Grayson, in the delegation to Congress. Carter Braxton to the Council.



Jno. Tyler to Court of Admiralty in room of B. Waller resigned.


Prices Current.
Tobo. 23s on James River and proportionally  elsewhere



Wheat 5s to 6s per Bushel



Corn 15s to 20s per Barrel



Pork 28s to 30s per Ct.


